United States Court of Appeals,

                             Eleventh Circuit.

                                No. 95-3346.

                 In re Kenneth I. STRICKLAND, Debtor.

            Kenneth I. STRICKLAND, Plaintiff-Appellant,

                                     v.

 John Hugh SHANNON, Lauren J. Strickland, Defendants-Appellees.

                                Aug. 1, 1996.

Appeal from the United States District Court for the Middle
District of Florida. (Nos. 93-1393-CIV-T-24A, 91-14853-8P7), Susan
C. Bucklew, Judge. (No. 160 B.R. 675), Alexander L. Paskay, Judge.

Before COX and BARKETT, Circuit Judges, and BRIGHT*, Senior Circuit
Judge.

     BARKETT, Circuit Judge:

     Kenneth Strickland ("debtor") appeals from a district court

order finding nondischargeable his $9,430.50 debt to his former

spouse Lauren Strickland ("former spouse") and her attorney for

attorney fees resulting from the debtor's failed attempt to modify

child-custody and child-support provisions of a divorce judgment.

Reversing the bankruptcy court, the district court found the debt

nondischargeable under 11 U.S.C. § 523(a)(5) because it was in the

nature of support for the minor child and/or the former spouse.        We

affirm.

                                I. BACKGROUND

     A 1985 state court judgment dissolved the marriage of the

debtor    and   his    former   spouse,   and   provided   that   parental

responsibility for the minor child would be shared, that the

     *
      Honorable Myron H. Bright, Senior U.S. Circuit Judge for
the Eighth Circuit, sitting by designation.
child's primary physical residence would be with the former spouse,

and that the debtor would pay $200 per month in child support.             The

debtor later petitioned to modify the judgment so as to designate

his home as the child's primary residence, terminate his child

support payments, and require the former spouse to pay child

support.     The state court denied the petition and ordered the

debtor to pay $9,430.50 in attorney fees and costs incurred by the

former spouse in defending against the petition.

     Thereafter filing for bankruptcy, the debtor filed a complaint

seeking a determination that his debt for the attorney fees award

was dischargeable under 11 U.S.C. § 523(a)(5), which provides that

a debtor cannot be discharged from any debt to a "former spouse ...

or child of the debtor ... for ... support of such spouse or child,

in connection with a ... divorce decree or other order of a court

of record." The bankruptcy court allowed the discharge, holding as

a matter of law that an obligation to pay attorney fees arising

from a post-dissolution child-custody dispute does not constitute

"support" under § 523(a)(5).        The district court reversed, holding

that an award for attorney fees relating to post-dissolution

child-custody    litigation    involving      child-support    issues     does

constitute    support      under    §   523(a)(5)     and     therefore    is

nondischargeable.

     On    appeal,   the   debtor    argues    that   the   district    court

improperly held as a matter of law that the attorney fees award

constituted "support" under § 523(a)(5). He urges us to remand the

case to the bankruptcy court for a determination of whether the

award of attorney fees, in fact, constituted support for the minor
child or the former spouse.

                               II. DISCUSSION

     Under Chapter VII of the Bankruptcy Code, a debtor may obtain

a general discharge "from all debts that arose before the date of

the order for relief."        11 U.S.C. § 727(b) (1994).             The Code does

not, however, discharge a debtor from any debt:

          (5) to a spouse, former spouse, or child of the debtor,
     for alimony to, maintenance for, or support of such spouse or
     child, in connection with a separation agreement, divorce
     decree or other order of a court of record, ... but not to the
     extent that—

                          *      *     *     *      *     *

          (B) such debt includes a liability designated as alimony,
     maintenance, or support, unless such liability is actually in
     the nature of alimony, maintenance or support....

Id. § 523(a)(5).

      The issue of whether the attorney fees award in this case

constituted "support" within the meaning of § 523(a)(5) is a matter

of federal law, which we review de novo.                  See In re Harrell, 754

F.2d 902, 904-05 (11th Cir.1985).            In In re Harrell, we described

the appropriate § 523(a)(5) inquiry as follows:

          The language used by Congress in § 523(a)(5) requires
     bankruptcy courts to determine nothing more than whether the
     support label accurately reflects that the obligation at issue
     is "actually in the nature of alimony, maintenance, or
     support." The statutory language suggests a simple inquiry as
     to whether the obligation can legitimately be characterized as
     support, that is, whether it is in the nature of support.

In re Harrell, 754 F.2d at 906 (emphasis in original).                      Because

federal   law,   rather   than       state   law,       controls   our   inquiry,   a

domestic obligation can be deemed actually in the nature of support

under § 523(a)(5) even if it is not considered "support" under

state law.   See id. at 905.          Although state law does not control,
it does provide guidance in determining whether the obligation

should be considered in the nature of "support" under § 523(a)(5).

In re Jones, 9 F.3d 878, 880 (10th Cir.1993).

        As noted, the debtor in this case filed a petition in state

court      seeking   to   modify   the   minor   child's   primary   physical

residence and the allocation of child support obligations.                The

state court denied these requests in toto and ordered him to pay

his former spouse's attorney fees.           Under Florida law, a former

spouse is entitled to an award of attorney fees in a modification

action such as the one filed here based on relative need and

ability to pay.      See Fla.Stat. § 61.16(1) (1993);        Hyatt v. Hyatt,

672 So.2d 74, 76 (Fla.Dist.Ct.App.1996). In awarding attorney fees

to   the    former   spouse,   the   state   court   therefore   necessarily

determined that she had a greater need and/or lesser ability to pay

than did the debtor.           Thus, the award of attorney fees can

"legitimately be characterized as support," In re Harrell, 754 F.2d

at 906, for the former spouse and therefore is nondischargeable

under § 523(a)(5).

      Nonetheless, relying on an Eighth Circuit case, the debtor

argues that we should remand this case so the bankruptcy court can

determine the relative financial resources of the parties and/or

whether the state court adequately considered them in awarding the

fees to the former spouse, see Adams v. Zentz, 963 F.2d 197, 200

(8th Cir.1992) (holding that "[i]n deciding whether to characterize

an award as maintenance or support the crucial issue is the

function the award was intended to serve" and that "[t]his is a

question of fact to be decided by the bankruptcy court").                  As
noted, however, we previously have held in this circuit that §

523(a)(5) requires nothing more than "a simple inquiry as to

whether   the    obligation    can   legitimately      be     characterized    as

support."       In   re   Harrell,   754   F.2d   at   906.      Moreover,    the

"[d]ebtor's attempt to expand the dischargeability issue into an

assessment of the ongoing financial circumstances of the parties to

a marital dispute would of necessity embroil federal courts in

domestic relations matters which should properly be reserved to the

state courts."       Id. at 907.

      In light of the foregoing, we hold that an attorney fees

award arising from a post-dissolution custody action constitutes

"support" for the former spouse under 11 U.S.C. § 523(a)(5) where,

as here, the award is based on ability to pay.                In the absence of

special circumstances showing otherwise from the record in the

underlying proceedings, the district court properly determined that

the debt in this case is not dischargeable.

                               III. CONCLUSION

     For the foregoing reasons, the judgment of the district court

is AFFIRMED.